Case 2:20-cv-00065-JRG Document 7 Filed 03/10/20 Page 1 of 1 PagelD #: 56
AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Eastern District of Texas

Case Number: 2:20-CV-00065

Plaintiff:
Vista Peak Ventures, LLC

V5.

Defendant:
Fujifilm Heidings Corporation and Fujifilm Corporation

State of New York, County of Albany)ss.:

Received by Special Delivery Service inc., to be served on Fujifilm Holdings Corporation c/o Fujifilm North
America Corporation, C/O Corporation Service Company, 80 State Street, Albany, NY 12207.

|, James Boland, being duly sworn, depose and say that on the 6th day of March, 2020 at 2:35 pm, I:

Served the within named CORPORATION by delivering a true copy of the Summons in a Civil Action, Plaintiff's
Complaint for Patent Infringement, Civil Cover Sheet and Plaintiff's Corporate Disclosure Statement to

Cathy Kreiger-Jewell as Litigation Management Specialist of Corporation Service Company as Registered Agent
of the within named corporation, in compliance with state statutes.

Description of Person Served: Age: 60, Sex: F, Race/Skin Color: White, Height: 5'1", Weight: 110, Hair: Gray,
Glasses: ¥

| am over the age of 18 and have no interest in the above action.

7 f/

James Boland
Process Server

      
 

Subscribed and Sworn to b
of March, 2020 by the a
to me. ,

me on the 10th day

is personaily known Special Delivery Service Inc.,
5470 L.B.J. Freeway

Dallas, TX 75240

(214) 866-3203

 

NOTARY PUBLIC
Our Job Serial Number: 2020000842
PATRICIA A, BURKE
MOTARY PUBLIC-STATE OF NEW YORK QOd,2
No. G18U4d922372
Quatified in Aipany Couniy
My Goramigsian Expired Febiuary 20,

Copyright © 1992-2009 Database Services, inc. - Process Server's Toolbox V6.3x
